Citation Nr: 1201775	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  03-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder, to include hypertension and ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from October 1961 to October 1991, when he retired after thirty years of honorable service. 

This appeal arose from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which denied the claims for entitlement to service connection for diverticulitis and hypertension.  A personal hearing was held at the RO in September 2005 before the undersigned Veterans Law Judge (VLJ) who was designated by the Chairman of the Board to conduct that hearing.  A transcript of the hearing has been associated with the claims folder. 

Following that hearing, and upon reviewing the claims folder, the Board determined that additional development of the appellant's claim was necessary.  Hence, in March 2006, the claim was remanded for the purpose of obtaining additional evidence.  The claim was subsequently returned and, in November 2008, the Board issued a decision on the merits of the appellant's claim.  In essence, the Board denied entitlement to service connection for both claimed disabilities.  

The appellant was then furnished with a copy of that November 2008 action.  He then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court, for review.  The appellant, through his accredited representative, and the Secretary jointly submitted a Joint Motion for Remand.  In that Motion, both parties asked that the Board's decision be vacated and the claim returned to the Board for additional developmental action.  The Court effectuated that Joint Motion for Remand in an Order that was issued in November 2009.  The claim was returned to the Board for further action in keeping with the instructions of the Joint Motion.


Upon reviewing the claim, the Board discovered that since the initial claim, additional information was provided to the RO with respect to the claim involving diverticulitis.  In essence, the information allowed for the RO to grant service connection for this disability.  Hence, when the claim was returned to the Board from the Court, the only remaining issue in controversy was that involving hypertension.  Following a review of the Court's discussion on the claim, the Board remanded the hypertension issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical records and an opinion concerning the etiology of any found cardiac disorder.  The claim has since been returned to the Board for review.

Upon reviewing the development since September 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's hypertension claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed heart disorder, and it has done so.  Specifically, the RO was asked to obtain an examination of the appellant along with an opinion concerning the etiology of any current cardiac disability and to also obtain missing medical records.  The results of that request have been included in the claims folder for review.  The results were then returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 



FINDINGS OF FACT

1.  During service, the appellant was not diagnosed as suffering from hypertension or any other cardiac disorder, disability, or disease.  

2.  The appellant was diagnosed with hypertension more than one year after service, but has not been diagnosed with any heart condition to include ischemic heart disease.  

3.  Medical evidence etiologically linking the appellant's hypertension with his military service has not been presented.  


CONCLUSION OF LAW

Service connection for a cardiac disorder to include hypertension and ischemic  heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for hypertension and heart disease.   He has averred that the condition was caused by or the result of his long period of military service.  The RO has denied his claim and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record reflects that an examination of the appellant with respect to his cardiac disorder - hypertension - was accomplished in November 2010.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving hypertension.  

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant did avail himself of this opportunity and proffered testimony before the undersigned VLJ.  During that hearing, the appellant expressed his opinion as to why he believed his current disability began in or was caused by or the result of his military service.  He has also provided written statements concerning his disability.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 (2011)) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United Court of the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2010); see also VAOPGCPREC 7-93. 

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.  Here, exposure to an herbicide is conceded as the appellant served in Vietnam.  However, the appellant has not been diagnosed with ischemic heart disease or any of the noted cardiac conditions cited.  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable. 

The appellant served on active duty until 1991 and currently has hypertension which he believes is a result of his time in service.  He reported that he was required to report to the medical clinic for blood pressure testing several times in service because a previous blood pressure test showed readings of over 90 for diastolic pressure.  The service medical treatment records reveal a wide range of blood pressure readings over the course of the appellant's thirty year career with the military.  While most readings indicated a diastolic reading under 90, i.e., a June 1985 treatment record showed a blood pressure reading of 120/78, other readings showed a diastolic pressure at 90 or above.  For example, an August 1987 reading was 130/100.  See also August 1990 reading (120/90); January 1986 reading (126/90); May 1984 readings (124/100 and 136/98); and an August 1982 reading (130/90).  A July 1998 coronary artery risk evaluation noted no blood pressure risk.  His July 1991 retirement physical examination noted "no problems", and his chest x-ray films and echocardiograms in service revealed consistently normal results.  In other words, when the appellant retired from the US Air Force after thirty plus years of service, he was not diagnosed as suffering from hypertension or any other heart disorder, disability, or disease.  

Within the presumptive period, the first year after his separation from service, the record includes several blood pressure readings in connection with treatment for other conditions.  A November 1991 record showed a blood pressure reading of 131/96, and in January 1992, the appellant' blood pressure reading was 128/84. 

The appellant testified in 2005 that he could not recall when he first sought treatment for blood pressure issues after service.  He suggested in might have been in 1993 or 1994.  A January 1996 post-service military medical treatment record noted slightly elevated blood pressure.  The medical records show "borderline hypertension" and "diagnostic HTN" were assessed in January 1999.  Treatment records show he was taking blood pressure medication in 1999 and has continued to the present time. 

As a result of the Board's Decision/Remand of September 2010, the appellant underwent another VA cardiac examination.  The purpose of the requested examination was to obtain medical information concerning the etiology of any found heart disorder to include hypertension.  Said exam was performed in November 2010.  Prior to the actual physical examination of the appellant, the medical doctor reviewed the appellant's claims folder in order to discover the appellant's history with respect to heart disease and hypertension.  The examiner noted, in his report, that the appellant did not begin to suffer from hypertension until the mid-1990s, four to six years after he retired from military service.  The examiner then indicated that the appellant was not suffering from ischemic heart disease, the residuals of a myocardial infarction, congestive heart failure, acute rheumatic heart disease, hyperthyroid heart disease, or atrial fibrillation.  The doctor then offered the following opinion:

OPINION:  After extensive review of the veteran's service medical records, there is no objective evidence establishing the presence of hypertension or treatment of hypertension while in active service.  Therefore, it is this examiner's opinion that the veteran's hypertension is not related to a service-connected disability.

The veteran has no objective evidence of coronary artery disease or other forms of ischemic heart disease.  Therefore, it is this examiner's opinion that the veteran does not have ischemic heart disease.  

In sum, the probative evidence is as follows.  The appellant states that it is his opinion that his current heart disability, hypertension, began in or was caused by or the result of his long military service.  Since more than one year after his military service, the appellant has been repeatedly diagnosed as suffering from hypertension, but no medical professional has related his diagnosed hypertension, or any heart disorder to his military service or any incidents therein.  No other evidence is of record except for the appellant's (and his representative's) lay assertions that he has suffered from the condition since service or that it was caused by his military service. 

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's lay statements during the course of this appeal have not been contradictory.  Since the appellant filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that despite the appellant's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his hypertension.  Thus, the Board finds that the appellant's statements are, at the very least, credible, probative, and they add some weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

In weighing the evidence on file, the Board notes that a VA examiner has reviewed the record and has rendered a medical opinion that the appellant's diagnosed hypertension was not caused by military service or is the result of the appellant's military service or any incidents therein.  The examiner further concluded that the appellant's hypertension is not secondary to any service-connected disability or disorder, and that the appellant is not suffering from any other cardiac disorder that might be etiologically linked to service.  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by a VA doctor in November 2010.  Again, the Board notes that the appellant has not submitted any medical evidence that would tend to refute or contradict the opinion of the VA physician invloving the etiology of tha appellant's diagnosed hypertension.  Per the report, the examiner reviewed the complete claims folder including the statements provided by the appellant.  In providing his opinion, the physician was not equivocal, vague, or ambiguous with his opinion that the appellant's military service did not lead to the development of his current hypertension.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hypertension is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the hypertensive condition is somehow related to or was caused by or the result of the appellant's military service.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's lay conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed heart condition that resulted from his military service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from hypertension that he believes was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau. The appellant is not competent to provide more than simple medical observations. He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

With regard to the granting of service connection for hypertension on a presumptive basis, the evidence fails to show hypertension became evident to a compensable degree within his first post-service year.  The criteria for a compensable evaluation for hypertension require diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Neither of the two blood pressure readings taken within the presumptive period meet the criteria for a compensable rating under Diagnostic Code 7101, and the medical evidence does not show that the appellant was taking blood pressure medication at that time.  As such, the criteria for presumptive service connection for hypertension have not been met, and to that extent the appellant's hypertension claim must be denied. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's hypertension, first diagnosed many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.

With regard to whether hypertension is secondary to a service-connected disability, the appellant has not contended this is so.  Further, the evidence fails to show that the current cardiac disorder - hypertension - was a direct result of a service-connected disability.  In fact, the examiner who provided the opinion of November 2010 specifically stated that the hypertension was not secondary to a service-connected disability or disorder.  As such, the criteria for secondary service connection for hypertension have not been met, and to that extent the appellant's claim is also denied.  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


